Citation Nr: 1109807	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD, to include depression and panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from May 2000 to September 2000, and from February 2003 to June 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO denied, inter alia, the Veteran's claim for service connection for PTSD.  In July 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

The Board notes that, in his April 2007 substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In a June 2008 letter, the RO informed the Veteran that the requested hearing was scheduled in June 2008.  Although the hearing notification was not returned by the United States Postal Service as undeliverable, the appellant failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, his DRO hearing request is deemed withdrawn.  

In April 2010, the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

As noted in the April 2010 decision, the Board adjudicated the matter on appeal as service connection for PTSD.  However, as pointed out by the parties in the joint motion, medical evidence reflects psychiatric diagnoses other than PTSD, to include depression and panic disorder, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Thus, consistent with Clemons, the joint motion of the parties, and the current record, the Board has recharacterized the appeal as encompassing both matters set forth on the title page.  

The Board's decision addressing the claim for PTSD is set forth below.  The claim for psychiatric disability other than PTSD, to include depression and panic disorder, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  While the evidence does not establish that the Veteran engaged in combat with the enemy, he served in an imminent danger pay area in Iraq as a motor transport specialist.  

3.  The Veteran has alleged in-service stressors related to fear of hostile military activity, some of which are supported by a former service comrade; these stressors  are consistent with the circumstances of his service, and the record includes a competent opinion confirming that these stressors are sufficient to support a diagnosis of PTSD, and suggesting that there exists a link between these stressors and the Veteran's symptoms.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection herein decided, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Under the legal authority in effect at the time the Veteran filed his claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289- 290 (1994).

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

The amendment indicates that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the Veteran's DD-Form 214 (Report of Separation from the Armed Forces of the United States) reflects that he served in Kuwait/Iraq from April 2003 to April 2004, and that he served during this period of time in an imminent danger pay area.  While there is no listing on the DD-Form 214 of any medals reflecting that the Veteran actually engaged in combat with the enemy, this evidence indicates that the Veteran served in a combat zone, and that his primary specialty was "motor transport."  

October 2004 to February 2005 VA treatment records reflect diagnoses of PTSD.  Such records indicate that in, October 2004, the Veteran reported several stressors relating to experiences that allegedly occurred during his service in the Iraq War, including serving as a machine gunner on Humvees, being in combat situations, and witnessing a Humvee in front of his get bombed.

The report of an August 2005 QTC examination indicates that the Veteran reported several stressors that allegedly occurred during his service as a transportation specialist in the Iraq War.  These stressors included being in seriously dangerous situations in which he could have been killed, being shot at on a regular basis, and experiencing episodes of ambush in which trucks ahead of him exploded and he would be one of the first attend to soldiers who were either killed or severely injured.  He also reported having two friends killed who were with him in training, witnessing a soldier whose legs had been blown off die on the way to the hospital, witnessing other soldiers being wounded, injured, and killed, and having people important to him killed.  The QTC examiner stated that the Veteran believed that his life was threatened, which it was, that he believed that he could be physically injured, which he was, and that these events and circumstances caused the Veteran to feel intense fear and stunned at times by the traumatic events around him.  The examiner also stated that the Veteran often had recurrent recollections of his traumatic experiences, and nightmares with psychological reactivity of these thoughts.  It was noted that the Veteran sometimes felt as if the traumatic events were recurring in real time, tied to avoid all aspects of his experiences, was somewhat ashamed of what he went through, and felt misunderstood, even by his closes friends.  The examining QTC psychiatrist opined that the Veteran was a reliable historian, and the diagnosis was PTSD.

The Veteran has also submitted a written statement from S. S., received by VA in April 2007, who purportedly served with the Veteran in Iraq.  In his statement, S. S. indicated that that he and the Veteran were deployed in Iraq during the same period of time and both served in the first platoon of the 1058th Massachusetts Army National Guard Transportation Company.  S. S. stated that, as truck drivers, their missions consisted of daily convoys thought extremely dangerous territories throughout Iraq.  He stated that they had to complete missions with little to no direction, intelligence, resources, prior knowledge, or protection, and that they received incoming sniper fire and experienced improvised explosive device attacks regularly during their missions.  S. S. stated that conditions for drivers were extremely dangerous and stressful, that the majority of casualties at the time were occurring on the roads they were using, to soldiers who were operating vehicles, and that they witnessed many attacks on American soldiers and the "bloody and confused aftermath of many more."  S. S. also stated that truck drivers in the Iraq were constantly on the road, overworked, and the most vulnerable and common targets.  S. S. further stated that many truck drivers, including himself and the Veteran, were tasked with becoming 50 Cal/M2 Browning gunners for their respective squads, as many of their trucks were rapidly converted to gun trucks, which made them targets for the enemy.  

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record supports the award of service connection for PTSD.

While the record neither establishes that the Veteran engaged in combat with the enemy nor corroborates the occurrence of all of the Veteran's claimed stressors, it does reflect stressors related to fear of hostile military or terrorist activity.  These stressors include being in seriously dangerous situations in which the Veteran could have been killed, being shot at on a regular basis, and experiencing episodes of ambush in which trucks ahead of him exploded and he would attend to soldiers who were either killed or injured.  Such stressors involve confrontation with events or circumstances that involved actual or threatened death or serious injury, and threat to the physical integrity of the Veteran or others, such as explosive devices and incoming fire.  Given the Veteran's service in Iraq as a motor transport specialist in an imminent danger pay area, as well as the corroborating statements of S. S., the Board finds that such claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in Iraq, and there is no clear and convincing evidence to the contrary.

The record also reflects that the Veteran has been diagnosed with service-related PTSD, as reflected, for example, in October 2004 to February 2005 VA treatment records and the report of an August 2005 QTC psychiatric examination.

Furthermore, the record contains the competent opinion of the August 2005 QTC psychiatrist that links the above-noted stressors related to the Veteran's fear of hostile military or terrorist activity to a diagnosis of PTSD, indicates that the Veteran's response to the events or circumstances involved a psychological state of fear, and suggests that there exist a link between such stressors and the Veteran's PTSD symptoms.   

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the totality of the evidence, and resolving all reasonable doubt regarding the occurrence of the Veteran's claimed in-service stressors in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.


ORDER

Service connection for PTSD is granted.


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the claim remaining on appeal is warranted.  

As noted above, in Clemons, 23 Vet. App. at 1, the Court held that the Board erred in not considering the scope of a claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, psychiatric diagnoses of record, and other information.

Although the RO and the Board only adjudicated the matter on appeal as a claim for PTSD (granted in the decision above), as noted in the joint motion of the parties, the record reflects psychiatric diagnoses other than PTSD, to include depression and panic disorder.  Thus, consistent with Clemons, the record also raises the matter of service connection for psychiatric disability other than PTSD, to include depression and panic disorder.  To avoid any prejudice to the Veteran, a remand of this matter, for RO consideration of this matter, in the first instance, is warranted.

While the matter is on remand, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  


Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for psychiatric disability other than PTSD that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a psychiatric disability other than PTSD, to include depression and panic disorder, in light of all pertinent evidence and legal authority.  

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


